Citation Nr: 1144958	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left hand, to include as secondary to residuals of a fracture of the left ring finger.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to an increased (compensable) initial rating for chronic prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1975 and from April 1981 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in November 2009, when it remanded the Veteran's claims of entitlement to service connection for hypertension, degenerative joint disease of the cervical spine, and degenerative joint disease of the left hand.  On remand, the RO was to attempt to secure records from the Veteran's chiropractor, Dr. K.M., obtain VA medical treatment records, and arrange for VA examinations of the Veteran's degenerative joint disease of the cervical spine and degenerative joint disease of the left hand.  The RO attempted to secure the pertinent medical records, and the Veteran received examinations as requested in April 2010 and April 2011.

While on remand, an August 2011 rating decision of the VA Appeals Management Center granted service connection for hypertension.  A grant of service connection during the pendency of an appeal extinguishes the issue before the Board; therefore service connection for hypertension is no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board noted in its November 2009 remand that the issue of entitlement to service connection for gout had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that no development of this claim is of record since the time of the November 2009 remand.  Further, the issue of entitlement to service connection for periodontal disease was raised by the Veteran in a September 2011 statement.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for chronic prostatitis and for entitlement to service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent evidence of record does not indicate that the Veteran has a current left hand disability.


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated June 2002 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim in October 2001, prior to the 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the December 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The Veteran has also been provided with two VA examinations, the first in October 2004 and a second in April 2011.  A November 2009 Board remand found the October 2004 VA examination to be insufficient.  The April 2011 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the April 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection

In the instant case, the Veteran contends that he has degenerative joint disease of the left hand that is related to his active duty military service, or, alternatively, that is related to service-connected residuals of a fracture of the left ring finger.  The claims of entitlement to service connection on both a direct and secondary basis will be discussed together in this section.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, regarding the first Hickson/Wallin element, medical evidence of a current disability, in the absence of medical evidence or persuasive probative lay evidence showing the veteran has the condition alleged, service connection is not warranted.  In order for a veteran to be granted service connection for a claimed disability on either a direct or secondary basis, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In an October 2004 VA examination, the examiner noted that the Veteran fractured his left fourth finger while in the military and suffered from rare pain at the time of the examination.  The examiner stated that the Veteran had "no problems" with his left hand.  In the instant case, while the Board acknowledges that a November 2004 treatment record noted generally that the Veteran had "arthritis," the record does not show that the Veteran has had an arthritis disability specifically affecting the left hand at any time during the appeal period.  

To afford the Veteran with every possible consideration, however, pursuant to the Board's November 2009 remand, the Veteran was provided with an additional VA examination of his left hand in April 2011.  The examiner reviewed the results of an April 2010 x-ray examination.  The x-ray examination of the Veteran's left hand indicated that no fracture or subluxation was present, and stated that the joints were intact.  The examination noted a small, rounded ossific density at the ulnar aspect of the left fourth finger middle phalanx base.  The report noted that this was well corticated and likely from previous avulsion injury.  There was severe narrowing of the fourth digit distal interphalangeal joint with marginal osteophytes, indicating degenerative changes.  

Upon examination of the Veteran and of this radiographic report, the examiner  found that the Veteran suffered from no arthritis in the left hand or the digits of the left hand, except for the left ring finger (for which the Veteran is already service-connected).  The Veteran has presented no other medical evidence demonstrating a current left hand condition.  In particular, there are no post-service outpatient treatment or other medical records documenting the claimed left hand condition at any time following his separation from service in 2001.  See 38 C.F.R.  § 3.309(a) (2011).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.)  Accordingly, the medical evidence of record does not indicate that the Veteran has had a left hand condition at any time during the appeal period.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has no reason to doubt the sincerity of the Veteran's belief that he has a left hand condition.  Indeed, he is competent to testify as to symptomatology such as experiencing pain in his joints, and the Veteran has been provided with two VA medical examinations as a result of such accounts of pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, as noted above, the objective evidence fails to show any currently manifested left hand condition.  Moreover, the Veteran, as a lay person, is not competent to opine that any symptomatology associated with a left hand condition is attributable to a particular underlying disability.  

In the absence of any probative evidence of the existence of a current left hand condition, the claim fails to satisfy the first Hickson/Wallin element, and service connection may not be granted on either a direct or secondary basis.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, the first Hickson/Wallin element, evidence of a current disability, has not been met as to the Veteran's claim for service connection for a left hand condition, and it fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the left hand, to include as secondary to service connected residuals of a fracture of the left ring finger, is denied.




REMAND

The Board finds that additional development is required with respect to the Veteran's claim for an increased initial rating for prostatitis and service connection for a cervical spine condition.

The Court has held that when a veteran files a notice of disagreement (NOD) and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  When considering whether a statement that could constitute an NOD takes the proper form, the Court has stated VA must liberally construe all documents filed by the veteran.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

In the instant case, in May 2010 the Veteran timely disagreed with a November 2009 rating decision granting service connection for chronic prostatitis with an initial noncompensable evaluation.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Accordingly, this claim must be remanded to allow the RO to provide the Veteran with a Statement of the Case (SOC) regarding the issue of entitlement service connection for chronic prostatitis with an initial compensable evaluation.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if it is perfected by the Veteran's filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Additionally, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, pursuant to the Board's November 2009 remand, the Veteran received a VA examination of his cervical spine condition in April 2010, at which time the examiner concluded that the Veteran's current cervical spine condition was less likely as not related to the Veteran's active duty military service.  The examiner stated that the Veteran's service treatment records were silent for any complaints of neck pain.  While this is true with respect to neck pain, the Board notes that the Veteran complained in 1998 of chronic back pain.  The examiner additionally noted that "complaints of neck pain surfaced in 2004, but only related to shoulder pain."  This statement is not supported by the evidence of record; the Veteran's 2004 complaints of neck pain are not obviously related to shoulder pain.  The examiner offered little other rationale before rendering a nexus opinion.  The Board, therefore, concludes that the examiner's nexus opinion is an inadequate basis upon which to render a decision.

A new VA examination is required to address the nature and etiology of the Veteran's cervical spine condition, and the relationship, if any, between the Veteran's cervical spine condition and the Veteran's active duty military service, to include his in-service complaints of back pain.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an examination of the Veteran's cervical spine condition with a VA examiner of appropriate expertise, but not the examiner who conducted the April 2010 examination.

Following a review of this remand directive, a complete review of the Veteran's claims file, a physical examination of the Veteran, and any further testing that may be required, the examiner should identify and describe the nature of any currently manifested cervical spine condition.  

The examiner should address whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any cervical spine condition is related to the Veteran's active duty military service, to include the Veteran's 1998 in-service complaint of chronic non-radiating back pain.  If an opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones, supra.

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and a complete and thorough rationale for each opinion expressed must be provided.

3.  The RO should issue an SOC pertaining to the Veteran's claim of entitlement to an initial compensable disability rating for chronic prostatitis.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.

4.  If the Veteran perfects an appeal with respect to the issue of entitlement to an initial compensable disability rating for service-connected chronic prostatitis, the RO should ensure that all indicated development is completed before the case is returned to the Board.  With respect to the Veteran's claim for service connection for a cervical spine condition, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


